Citation Nr: 0807028	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim regarding the revocation of the forfeiture of 
VA benefits.

2.  Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C. § 6103(a) against 
the appellant was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  The appellant seeks benefits as the veteran's alleged 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim regarding the 
propriety of the forfeiture of VA benefits.  In July 2007, 
the appellant testified before the Board at a hearing that 
was held at the RO.  

The issue of whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) against the appellant was 
proper is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  By an October 1981 decision, the Board determined that 
the appellant had forfeited her right to VA benefits under 
the provisions of 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. 
§ 6103(a)).  The RO and the Board declined to reopen the 
claim regarding the propriety of the forfeiture several times 
thereafter, most recently in February 2000.  The appellant 
failed to perfect a timely appeal of any of those decisions.

2.  The evidence received since the last final denial in 
February 2000 is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The February 2000 decision that declined to reopen the 
claim regarding the propriety of the forfeiture of VA 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim regarding whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) against the appellant was 
proper.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO has determined that new and material evidence 
sufficient to reopen the claim regarding the propriety of the 
revocation has not been submitted, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In decisions respectively dated in October 1981 and February 
2000, the Board determined that the appellant had knowingly 
and deliberately furnished materially fraudulent evidence to 
VA in support of her claim for death pension benefits by 
falsely representing herself as having entered into a 
November 1976 marriage with the veteran, thereby forfeiting 
her right of entitlement to all VA benefits, and declined to 
reopen the claim.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the February 2000 decision became final because the veteran 
did not file a timely appeal.

The claim regarding whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) against the appellant was 
proper may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen her claim in July 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of numerous affidavits concerning the 
appellant's marital relationship with the veteran from 1962 
until his death in 1976, a certificate purporting to 
demonstrate a ceremonial marriage conducted the day before 
the veteran's death, the appellant's own statements 
indicating that she had participated in a mass blessing of 
couples by a missionary in 1970, and that she and the veteran 
had been ceremonially married in November 1976, and a field 
examination during which the two witnesses who signed the 
certificate which purported to demonstrate the November 1976 
marriage declared under oath that they had no knowledge of 
any marriage between the appellant and the veteran and that 
the appellant had requested their signatures after the 
veteran's death.  The Board determined that the declaration 
of forfeiture was appropriate as the evidence clearly showed 
that the appellant had intentionally presented false and 
fraudulent evidence regarding the alleged November 1976 
ceremonial marriage.

The appellant applied to reopen her claim in July 2005.  The 
Board finds that the evidence received since the last final 
decision in February 2000 is not cumulative of other evidence 
of record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating her claim.
Newly submitted evidence includes a certificate of marriage 
between the appellant and the veteran in December 1962 that 
was registered with the Third Shari'a Judicial District in 
January 2006.  Other newly submitted evidence includes 
certification from the Office of the President of the 
Philippines and the Philippine Department of Foreign Affairs 
demonstrating that the appellant and the veteran were 
married.

The new evidence is both new and material, as it demonstrates 
marriage between the appellant and the veteran.  At the time 
of the February 2000 denial, there was no evidence indicating 
that the marriage between the appellant and the veteran had 
been registered.  This new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303; Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the claim 
regarding whether a declaration of forfeiture of eligibility 
for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) 
(West 2002) against the appellant was proper is reopened.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2007).  To the extent there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.


ORDER

The claim regarding whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 U.S.C. 
§ 6103(a) against the appellant was proper is reopened.  To 
that extent only, the appeal is allowed.

REMAND

Additional development is needed prior to further disposition 
of the claim.

To ensure that the appellant's procedural rights are 
protected, insofar as she is afforded the opportunity for RO 
adjudication of her claim on the merits in the first 
instance, the Board must return the case to the RO, for its 
initial consideration of the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim 
regarding whether a declaration of 
forfeiture of eligibility for VA 
benefits under the provisions of 38 
U.S.C. § 6103(a) against the appellant 
was proper.  Address the credibility of 
the evidence that the appellant 
submitted in support of her claim, 
namely the certificate of marriage 
between the appellant and the veteran 
in December 1962 that was registered 
with the Third Shari'a Judicial 
District in January 2006, and the 
certification from the Office of the 
President of the Philippines and the 
Philippine Department of Foreign 
Affairs demonstrating that the 
appellant and the veteran were married.  
If the decision is adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


